Citation Nr: 0915338	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) prior to June 5, 2002


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from February 1977 to December 1977, and received active 
duty training from November 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1986 Rating Decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied entitlement to a total disability rating based on 
individual unemployability.

The Veteran originally filed a claim for TDIU in December 
1985.  TDIU was denied in a January 1986 rating decision, and 
the matter was appealed to the Board in April 1987.  The 
Board deferred the issue of TDIU in an October 1987 remand, 
and the issue of whether entitlement to TDIU was warranted on 
an extraschedular basis was not again addressed until the 
March 2008 remand by the Board, which addressed a claim for 
TDIU on a schedular basis.  The claim for TDIU on an 
extraschedular basis has been pending since December 1985.


FINDING OF FACT

The evidence of record does not show that the Veteran was 
unable to obtain or retain substantially gainful employment 
due solely to his service-connected disabilities prior to 
June 5, 2002.


CONCLUSION OF LAW

There is no legal basis for entitlement to TDIU prior to June 
5, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.16 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to notice complying with 
the VCAA and VA process subsequent to the enactment of the 
VCAA.  Pelegrini, 18 Vet. App. at 120.

VA fully complied with the notice requirements of the VCAA 
through letters to the Veteran in May 2005 and March 2006.  
The May 2005 letter fully addressed what needed to be shown 
for the Veteran to be entitled to TDIU.  The Veteran was 
informed of the evidence necessary to support his claim, 
including evidence then of record and evidence that was still 
needed.  VA provided examples of the type of evidence that 
could prove his claim, and informed the Veteran as to what 
portion of the information and evidence VA was responsible 
for providing, and the evidence that he should provide.  The 
Veteran was informed in the March 2006 letter that an 
appropriate effective date would be assigned if any of his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the notice provided by VA was fully 
compliant with the VCAA; it was in a form that enabled the 
claimant to understand the process, the information needed, 
and who was responsible for obtaining the information.  
Following the March 2006 letter to the Veteran, the claim was 
readjudicated by the RO.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2008).

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The Veteran was provided VA 
examinations in December 1985, July 1997, February 2003, and 
December 2003.  Although much of the Veteran's care has been 
provided by private physicians, VA obtained VA Medical Center 
progress reports from March 1978 to December 1978, January 
1979 to July 1982, January 1984 to June 1984, and September 
1985 to July 1988.  VA also obtained X-rays of the Veteran's 
knees from May 1997 and foot from July 1997.  The Veteran 
submitted a Social Security decision from April 1987 which 
granted him total disability.  The Veteran submitted 
statements supporting his claim, and VA received private 
treatment reports and statements in support of the Veteran 
from Doctors G.S., L.M.F., G.K.L, R.A.C., S.N.L., S.P.M., 
C.M.B., and W.R.B.  The Veteran indicated in September 2002 
that additional evidence may be available in the possession 
of Dr. G.K.L.  VA attempted to contact Dr. G.K.L. twice to 
obtain the information, without receiving a response.  VA 
informed the Veteran that it could not obtain the additional 
evidence from Dr. G.K.L., and that the Veteran would have to 
assist in obtaining any evidence Dr. G.K.L. might have.  VA 
provided hearings before the Board in September 1987 and 
December 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.



Entitlement to TDIU Prior to June 5, 2002

The Veteran's chondromalacia of the left knee, chondromalacia 
of the right knee, and plantar fascial strain of the right 
foot, were determined to be service connected as of the day 
he left the Army in December 1977.  10 percent ratings were 
awarded for the knee conditions and the foot disorder was 
awarded a noncompensable rating.  

The Veteran filed a claim for TDIU in December 1985 which was 
denied in January 1986.  In addition to denying entitlement 
to TDIU in January 1986, the RO also determined that the 
Veteran's right and left knee disabilities were not entitled 
to compensable evaluations, and reduced the ratings to 0 
percent.  A September 1988  rating decision retroactively 
reinstated the Veteran's 10 percent evaluations for 
chondromalacia of each knee to the date the ratings were 
reduced.  Essentially, the Veteran has continued to have a 
combined 20 percent disability rating from December 1977 
until 2003.  

In a February 2003 rating decision, the evaluations of 
chondromalacia of the left knee, chondromalacia of the right 
knee, and plantar fascial strain of the right foot were each 
increased to 20 percent disabling, for a combined evaluation 
for compensation of 50 percent.  An April 2004 rating 
decision granted the Veteran service connection for 
schizoaffective disorder, previously called psychiatric 
disorder not otherwise specified, associated with 
chondromalacia, right knee; the schizoaffective disorder was 
given a 70 percent evaluation.  The Veteran's combined 
evaluation was 90 percent, effective June 5, 2002.  He was 
granted TDIU as of June 5, 2002.

The Veteran seeks entitlement to TDIU as of his December 1985 
claim.  The currently assigned effective date of entitlement 
to TDIU is June 5, 2002, the first day the Veteran met the 
schedular requirements for TDIU, as discussed below.  The 
Board, in a March 2008 decision and remand, denied the 
Veteran's claim for entitlement to TDIU prior to June 5, 
2002, on a schedular basis.  The only issue before the Board 
is entitlement to TDIU on an extraschedular basis.  

For purposes of the discussion below, the Board notes that, 
on a schedular basis, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  Age and nonservice connected disabilities should 
not be considered in determining entitlement to TDIU.

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), it is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b). 

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).



Evidence

Numerous physicians assert that the Veteran has been 
unemployable since approximately 1985.  In October 1985, 
Doctors G.S. and L.M.F., both of the Duke University Medical 
Center, diagnosed the Veteran with "atypical psychosis and 
chronic pain disorder", and found that the Veteran was 
"totally disabled", and that he would "remain so for at 
least six months."  

Dr. G.K.L., in a letter to VA in January 1986, noted the 
Veteran's diagnosis of "Atypical Psychosis and Chronic Pain 
Syndrome, with evidence of severe panic attack, psychotic 
episodes, chronic pain and episodes of severe depression."  
Dr. G.K.L. stated that the Veteran was "totally and 
permanently disabled, and [had] been since [February 1985]."  

In June 1986, Dr. L.M.F. submitted a letter stating that the 
Veteran was "totally and permanently disabled from a 
psychiatric point of view."  The doctor followed with a 
letter in December 1986, which included the statement that 
the Veteran's chondromalacia of his knees limited "his 
activities to such an extent that he [was] not able to do the 
walking required for routine shopping in the local mall."  
In April 1987, Dr. L.M.F. noted that she felt the Veteran's 
10 percent rating for his knee disabilities was "a fair 
rating", and that there was "no need for any change in such 
at this time."  In November 1987, Dr. L.M.F. stated that the 
Veteran's knee pain prevented him from walking long 
distances.

Dr. R.A.C. examined the Veteran's knees in May 1988.  The 
examination revealed full range of motion in the knees, with 
crepitus and pain but no instability.  The doctor did not 
opine on the Veteran's employability.

A July 1988 letter from Dr. S.N.L. indicated his diagnosis of 
"patellofemoral degenerative arthritis - chondromalacia 
patellae."  Dr. S.N.L. noted the Veteran had pain with long 
periods of walking, squatting, and stair climbing, and that 
he had difficulty getting out of a chair.  The doctor 
stressed that a person with "wear and tear on the 
undersurface of the patella can still have a full range of 
motion and by symptomatic and functionally limited because of 
such."  Dr. S.N.L. did not indicate whether the Veteran was 
unemployable due to his service-connected disabilities.

Dr. S.P.M. saw the Veteran in April 1997 for low back pain 
and bilateral leg pain.  At the examination, the Veteran 
complained of numbness in the legs.  Activities, including 
prolonged sitting, standing, and walking aggravated his 
symptoms.  Dr. S.P.M. made no mention of the Veteran's 
suitability for employment.

X-rays of the Veteran's knees in May 1997 showed that both 
joint knees appeared normal, according to the VA staff 
radiologist.  A July 1997 report based on X-rays of the 
Veteran's right foot showed mild irregularity of the anterior 
aspect of the distal tibia, with a prominent os trigonum 
noted posterior to the talus, but no evidence of acute bony 
abnormality.

The Veteran was re-examined by VA in July 1997 in conjunction 
with a claim for an increased evaluation for his knee 
disabilities.  The Veteran stated that during the previous 
year, his knees had begun to give out on him.  On physical 
examination, the Veteran had pain at 140 degrees of flexion 
bilaterally, with normal extension to zero degrees.  The 
right foot was not swollen, tender, or deformed, but pain 
could be produced on deep pressure in the posterior arch of 
the foot.  

Dr. C.M.B. stated in a June 2005 letter to VA that he had 
treated the Veteran for five years.  Dr. C.M.B. stated that 
the Veteran was "already deemed totally and permanently 
disable[d] due to his issues with schizophrenia, previously 
entitled psychotic disorder."  Dr. C.M.B. submitted an 
August 2007 statement in which he indicated the Veteran had 
been "unemployable since being determined with total and 
permanently disabled [sic] since 1985.  He [has] two medical 
conditions that have led to this determination."  Dr. C.M.B. 
issued a third statement to VA in June 2008, indicating his 
finding that the Veteran had "been unable to maintain 
gainful employment since 1985 due to the service connect[ed] 
problems of his knees, feet, and mental health."  

The Veteran has also repeatedly alleged himself that he has 
been unemployable since 1985.  In September 1985, the Veteran 
told Dr. L.M.F. that he had been unable to work since 
February 1985 because of ankle pain that had spread to his 
back.

During a December 1985 VA examination, the Veteran stated 
that his knee and foot pain, in addition to his nervous 
disorder, prevented him from working.

The Veteran submitted a statement in February 1987, 
disagreeing with the January 1986 rating decision.  The 
Veteran stated that, "[i]n 1985 my legs and nerves finally 
made me become totally disabled[d]."  

During a February 1988 visit to the local VA Medical Center, 
the Veteran told the examiner that he was currently employed.

The Veteran submitted a statement to VA in August 1988 in 
which he stated that his chondromalacia limited his daily 
activities.  

At a November 2004 hearing at the RO, the Veteran stressed 
that he had been totally disabled by his psychological 
disorder.  The Veteran stated:

. . . back in the 80's during this time they should have 
established a point.  They misdiagnosed my case, 
schizophrenic.  They'll call it schizophrenic, but for 
some reason they didn't establish a point that I was 
totally disabled . . . .  Evidence showed that I was 
totally disabled from it.  Not just in [']87.  I was 
totally disabled from [']85.

RO Transcript (November 20, 2004), at 2.

During a December 2007 hearing before the undersigned 
Veterans Law Judge, the Veteran's representative stated that, 
since 1985, the Veteran "was totally disabled because of the 
chronic pain syndrome and, what was called at the time, 
atypical psychosis . . . ."  Board Transcript (December 5, 
2007), at 10-11.



Analysis

Initially, the Board concedes that the Veteran has been 
generally unemployable since approximately 1985.  The Board 
notes that in February 1988, a progress note includes the 
statement that the "[Veteran] at this point has a 
job . . . ."  The fact that the Veteran was briefly 
employed, without any indication in the evidence of whether 
the Veteran had substantial and gainful employment, is not 
sufficient evidence for a finding that the Veteran was 
"employable" for purposes of a TDIU analysis.

While the evidence shows that the Veteran was unemployable, 
his unemployability was at least in part, if not primarily, 
due to his psychological problems, which were not service-
connected prior to June 5, 2002.  Prior to June 5, 2002, the 
Veteran was only service-connected for knee and foot 
disabilities.  While these may have played a role in making 
him unemployable, such unemployability was not solely due to 
his then service-connected disabilities, which would be 
required to grant TDIU prior to June 5, 2002.  

The Board has considered all of the evidence in the claims 
folder, including evidence supporting claims other than the 
TDIU claim.  The Veteran never stated that he was 
unemployable solely because of his knee and foot disorders.  
No physician ever stated that he was totally disabled and 
unemployable because of his knee and foot disabilities alone.  
As such, an award of TDIU on an extra-schedular basis is not 
warranted prior to June 5, 2002, because unemployability was 
caused in part by non-service-connected psychiatric problems.  
Prior to June 5, 2002, the Veteran's service-connected 
conditions did not render hem unemployable.  The Veteran's 
case will not be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration.


	(CONTINUED ON NEXT PAGE)
	




ORDER

Entitlement to TDIU on an extra-schedular basis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


